Title: To Thomas Jefferson from Benjamin Smith Barton, 7 October 1806
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Philadelphia, October 7th, 1806.
                        
                        I take the liberty of transmitting to you a copy of the first 24 pages of my “Remarks on the Speech of
                            Logan.” The remaining Sheets Shall be forwarded to you, in a few days. The work in which this little paper is to appear,
                            is not yet published. 
                  I am, with Sentiments of the highest respect, Dear Sir, Your obedient
                            & humble Servant, &c.,
                        
                            B. S. Barton.
                        
                    